DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.

Response to Amendment
The amendment filed on 12 October 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 16-17, filed 12 October 2021, with respect to claims 1-24 have been fully considered and are persuasive.  The rejection of 9 July 2021 has been withdrawn. 
Specifically, the examiner agrees that relocating the reflective surfaces of Matsumoto such that the reflective surfaces having the light distribution properties of the 

Allowable Subject Matter
Claims 1-24 are allowed.
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a lighting device comprising: a first light emitting part comprising a first optical part and a first light source part; wherein the first optical part includes a first reflecting part and a second reflecting part, a first direction extending from the first reflecting part to the second reflecting part crosses a second direction extending from the first light source part to the second reflecting part, a fourth direction extending from the first light source part to the first reflecting part extending along a first plane which includes the first direction and the second direction, and crosses the second direction, a distance between the first reflecting part and the first light source part is larger than a distance between the second reflecting part and the first light source part, and a light distribution angle of a first-reflecting-part light, that is a portion of a first outgoing light from the first light source part reflected by the first reflecting part, in the first plane is larger than a light distribution angle of a second-reflecting-part light, that is a portion of the first outgoing light reflected by the second reflecting part, in the first plane, wherein a first angle formed by an optical axis of the first-reflecting-part light and the second direction is larger than a second angle formed by an optical axis of the second-reflecting- part light and the second direction, the first-reflecting-part light including a first edge and a 
Matsumoto et al. (US 2005/0141233 A1), considered the closest prior art, teaches a lighting device comprising a light source part and a number of reflecting parts producing associated reflecting-part light.  However, no two reflecting parts taught by Matsumoto embody all of a first direction extending from the first reflecting part to the second reflecting part crosses a second direction extending from the first light source part to the second reflecting part, a fourth direction extending from the first light source part to the first reflecting part extending along a first plane which includes the first direction and the second direction, and crosses the second direction, a distance between the first reflecting part and the first light source part is larger than a distance between the second reflecting part and the first light source part, and a light distribution angle of a first-reflecting-part light, that is a portion of a first outgoing light from the first light source part reflected by the first reflecting part, in the first plane is larger than a light distribution angle of a second-reflecting-part light, that is a portion of the first outgoing light reflected by the second reflecting part, in the first plane, wherein a first 
Sato et al. (US 2017/0153000 A1), another related prior art, teaches a lighting device comprising a light source part and a number of reflecting parts producing associated reflecting-part light.  However, no two reflecting parts taught by Sato embody all of a first direction extending from the first reflecting part to the second reflecting part crosses a second direction extending from the first light source part to the second reflecting part, a fourth direction extending from the first light source part to the first reflecting part extending along a first plane which includes the first direction and the second direction, and crosses the second direction, a distance between the first reflecting part and the first light source part is larger than a distance between the second reflecting part and the first light source part, and a light distribution angle of a first-reflecting-part light, that is a portion of a first outgoing light from the first light source part reflected by the first reflecting part, in the first plane is larger than a light distribution 
Claims 2, 4-16, 23-24 inherit the subject matter from claim 1.
With respect to claim 3:	The prior art of record does not teach or reasonably suggest a lighting device comprising: wherein the first optical part includes a first reflecting part and a second reflecting part, a first direction extending from the first reflecting part to the second reflecting part crosses a second direction extending from the first light source part to the second reflecting part, a fourth direction extending from the first light source part to the first reflecting part extending along a first plane which includes the first direction and the second direction, and crosses the second direction, a distance between the first reflecting part and the first light source part is larger than a distance between the second reflecting part and the first light source part, and 3Attorney Docket No.: NCH-P0183Patent a light 
Matsumoto et al. (US 2005/0141233 A1), considered the closest prior art, teaches a lighting device comprising a light source part and a number of reflecting parts producing associated reflecting-part light.  However, no two reflecting parts taught by Matsumoto embody all of a first direction extending from the first reflecting part to the second reflecting part crosses a second direction extending from the first light source part to the second reflecting part, a fourth direction extending from the first light source part to the first reflecting part extending along a first plane which includes the first 
Sato et al. (US 2017/0153000 A1), another related prior art, teaches a lighting device comprising a light source part and a number of reflecting parts producing associated reflecting-part light.  However, no two reflecting parts taught by Sato embody all of a first direction extending from the first reflecting part to the second reflecting part crosses a second direction extending from the first light source part to the second 
Claims 17-22 inherit the subject matter from claim 3.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875           
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875